DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Application
2.	Claims 1-19 are pending in this application (17/104,320) filed on 11/25/2020 (Nov. 25, 2020).

Priority
3.	Applicant claims Domestic Priority for this application (17/104,320) filed on 11/25/2020, under 35 U.S.C. 119(e) based on U.S. Provisional Application No. 62/940,292 filed on 11/26/2019. Applicant’s claim to domestic priority is acknowledged.

Oath/Declaration
4.	The Oath/Declaration, filed on 11/25/2020, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
5.	The Drawings, filed on 11/25/2020, have been reviewed by the examiner and are found to be in accordance with the requirements of 37 CFR. 1.84.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement (IDS), filed on 12/09/2021, have been received and entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s). 

Allowable Subject Matter
7.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-19 are allowed.

Statement of Reasons for Allowance
8. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "in response to the daemon detecting that the cached library is available, the daemon providing the client module with a file descriptor uniquely identifying the cached library within a file system of a computing environment, wherein providing the file descriptor causes the dynamic link in the executable program to be updated, thereby enabling the client module to access the cached library when the executable program attempts to access the functional blocks of the original library; and providing, to the client module, the library-specific metadata included in the first memory location to re-map a writable section included in the second memory location, for enabling the client module to access the randomly reorganized machine code portions in the cached library when the executable program attempts to access the functional blocks of the original library." as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Also, the prior art of record does not fairly teach or suggest the combination of features: "generating a randomly reorganized layout of machine code portions of the original library, wherein respective machine code portions in memory correspond to respective functional blocks of the original library; writing, based on the file descriptor, into the in-memory file (i) the randomly reorganized machine code portions corresponding to the functional blocks of the original library and (ii) library-specific metadata describing memory addresses of the randomly reorganized machine code portions corresponding to respective functional blocks of the original library; appending, to the in-memory file, relocation data describing a static structure of the functional blocks in the original library; and requesting a closing of the in-memory file, wherein, upon the in-memory file being closed, the contents of the in-memory file are available for use by the multiple executable programs, and wherein the in-memory file is defined 
Dependent claims 2-9, and 11-19, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

				Conclusion
9.	Claims 1-19 are allowed.
                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191